Gary, J. This is a bill by the appellant, a New York corporation, the principal object of which is to prevent the principal appellees, an Illinois corporation, from using the name “Hazelton” even as part of the corporate name, “The Hazelton Tripod Boiler Company,” in the business of making and selling boilers. The right so to use that name is a part of the franchise granted to the appellees by this State. If it is to be taken from them, it must be by some court having jurisdiction of a case where a franchise is involved, a jurisdiction which the Appellate Courts of this State do not possess. Bushnell v. Consolidated Ice Co., 37 Ill. App. 133. The appeal must-be dismissed. Appeal dismissed.